DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 9th, 2022 has been entered. Claims 1-13 and 15 remain pending in application. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 08/09/2022, with respect to the rejection(s) of original claim 14 and amended claims 1, 8, and 15 under 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of using two suction holders .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. "Three-Dimensional Rotation of Mouse Embryos", April 2012 (cited by applicant in previous IDS), hereinafter referred to as Leung in view of Sakata et al. (JP2016171753A, Espacenet translation), hereinafter referred to as Sakata.

Regarding claim 1, Leung discloses an automated method (Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) comprising: 
detecting an orientation of an oocyte (Section I, paragraph 6, “the system was applied to the positioning and orientation of the polar body of mouse oocytes/embryos”), the detecting comprising the steps of: 
acquiring an image of the oocyte (Fig. 2, the cell manipulation system has a camera, Fig. 1, image of oocyte); 
defining first and second elliptical features in the image (Fig. 6, image c shows segmentation of the cytoplasm and polar body, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body) based on edges detected in the image (Section III.B, Polar-Body Detection, “In order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges. Each binary object’s contour width is computed by finding the two contour points of the binary object that produce the maximum Euclidean norm value. Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body); 
calculating an orientation of the second elliptical feature relative to the first elliptical feature (Section III.B, Polar-Body Detection, “polar body’s position is computed by finding the contours of the remained binary object” and “in order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges”, Fig. 6, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body); and 
outputting a relative orientation of a polar body of the oocyte (Section V.B, “The angle of the polar-body θ2 , relative to the target orientation (e.g., 3 o’clock position) is input into a potential difference (PD) controller to visually servo the linear stage for in-plane rotation (see Fig. 4)” and “The controller’s output d is capped at a maximum threshold of 5 μm/s and a minimum threshold of −5 μm/s”, d is equation 4 which has the angle of the polar-body θ2) based on the orientation of the second elliptical feature relative to the first elliptical feature (Section III.B, Polar-Body Detection, “polar body’s position is computed by finding the contours of the remained binary object” and “in order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges”, Fig. 6, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body, the initial orientation of the cytoplasm and polar body is used to find the angle of the polar body relative to the target orientation); and
automatically orienting the oocyte (Section I, paragraph 6, “The system provides a noncontact, noninvasive, and highly reproducible approach for automatically rotating cellular structures in three dimensions”) prior to intra-cytoplasmic sperm injection (Fig. 1, “Polar body of an oocyte/embryo must be properly oriented for applications such as ICSI and PGD polar-body biopsy”), the orienting comprising steps of: 
calculating rotations required to reposition the polar body of the oocyte in a predetermined orientation (Fig. 9, “Polar body being tracked and rotated clockwise to the 3 o’clock orientation.”, Section V.B, Visual Servo Control, 3 o’clock orientation is the predetermined orientation).

Leung does not explicitly disclose the orienting comprising steps of:
introducing a first suction holder along a first axis to hold the oocyte;
rotating the first suction holder to reorient the oocyte around the first axis; 
introducing a second suction holder along a second axis transverse to the first axis to hold the oocyte; 
releasing the first suction holder from the oocyte; and 
rotating the second suction holder to reorient the oocyte around the second axis.

However, Sakata teaches 
vi)        introducing a first suction holder along a first axis (para. 0023, “pipette holder 50 includes at least one (in this embodiment, for example, one) holding pipette 92) to hold the oocyte (para. 0017, “In FIG. 1, on a stage device 26 of the inverted microscope device 20, a petri dish 90 (also referred to as petri dish) holding an oocyte O which is a cell to be manipulated by micro-insemination is placed”);
rotating the first suction holder to reorient the oocyte around the first axis (para. 0042, “the pipette holder 50 for holding the holding and injection pipettes 92 and 94 is attached to the single micromanipulator device 30”, para” 0021, “The micromanipulator device 30 includes a connecting portion 32 which is a portion to which the pipette holder 50 is connected, a translational moving portion 34 for cooperatively driving the connecting portion 32 in the direction of six degrees of freedom, and a rotational moving portion 36 There is. The translational movement unit 34 includes an electric manipulator for driving the connection unit 32 and the rotational movement unit 36 in the X-axis, Y-axis, and Z-axis directions with a predetermined stroke as appropriate. In addition, the rotational movement unit 36 is a motorized manipulator for rotationally driving the connection unit 32 in a direction around an axis parallel to the Z axis (refer to arrow A in FIG. 1), and a direction around an axis parallel to the connection unit 32 It has an electric manipulator for driving (see arrow B in FIG. 1). The configuration of the micromanipulator device 30 can be changed as appropriate. For example, the driving direction of the pipette holder 50 may be 5 degrees of freedom or less. Further, the driving (positioning) in a part of the six degrees of freedom may be performed manually instead of using the electric manipulator.”, para. 0046, “the holding and injection pipettes 92 and 94 are positioned with respect to the oocyte O by the micromanipulator device 30”, the micromanipulator 30 which holds the pipette 92 can rotate the pipette 92 on the first axis since it has six degrees of freedom which also drives the oocyte, Leung already discloses using a pipette to reorient the oocyte in Section I, para. 6, “The system uses a standard holding micropipette to generate a fluidic flow to rotate the polar body from an out-of-plane position to an in-plane position, and then to rotate the polar body to a desired orientation in the image plane.”); 
introducing a second suction holder along a second axis transverse to the first axis to hold the oocyte (para. 0023, “a holding member 54 for holding one injection pipette 94”, in Fig. 8, the tip of the pipette 92 and pipette 94 that is contact with the cell are along a first and second axis that are transverse to each other); 
releasing the first suction holder from the oocyte (para. 0043, “The injector device (not shown) performs air control of the holding and injection pipettes 92 and 94, for example, according to the operation of the various buttons 42b. For example, when the holding pipette 92 holds (holds) the oocyte O, the air is aspirated, and when the oocyte O is released (released), the aspiration of the air is stopped or the air is delivered.”); and 
rotating the second suction holder to reorient the oocyte around the second axis (para. 0042, “the pipette holder 50 for holding the holding and injection pipettes 92 and 94 is attached to the single micromanipulator device 30”, para” 0021, “The micromanipulator device 30 includes a connecting portion 32 which is a portion to which the pipette holder 50 is connected, a translational moving portion 34 for cooperatively driving the connecting portion 32 in the direction of six degrees of freedom, and a rotational moving portion 36 There is. The translational movement unit 34 includes an electric manipulator for driving the connection unit 32 and the rotational movement unit 36 in the X-axis, Y-axis, and Z-axis directions with a predetermined stroke as appropriate. In addition, the rotational movement unit 36 is a motorized manipulator for rotationally driving the connection unit 32 in a direction around an axis parallel to the Z axis (refer to arrow A in FIG. 1), and a direction around an axis parallel to the connection unit 32 It has an electric manipulator for driving (see arrow B in FIG. 1). The configuration of the micromanipulator device 30 can be changed as appropriate. For example, the driving direction of the pipette holder 50 may be 5 degrees of freedom or less. Further, the driving (positioning) in a part of the six degrees of freedom may be performed manually instead of using the electric manipulator.”, para. 0046, “the holding and injection pipettes 92 and 94 are positioned with respect to the oocyte O by the micromanipulator device 30”, the micromanipulator 30 which holds the pipette 94 can rotate the pipette 94 on the second axis since it has six degrees of freedom which also drives the oocyte, Leung already discloses using a pipette to reorient the oocyte in Section I, para. 6, “The system uses a standard holding micropipette to generate a fluidic flow to rotate the polar body from an out-of-plane position to an in-plane position, and then to rotate the polar body to a desired orientation in the image plane.).

Leung and Sakata are both considered to be analogous to the claimed invention because they are in the same field of cell image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Leung to incorporate the teachings of Sakata of orienting the oocyte using first and second suction holder. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the deformation of the oocyte O can be suppressed and damage to the oocyte O is less (Sakata, para. 0054).

Regarding claim 2, the combination of Leung in view of Sakata discloses the automated method of claim 1 (Leung, Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”), wherein step iii) (Leung, Section III.B, Polar-Body Detection, “polar body’s position is computed by finding the contours of the remained binary object” and “in order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges”, Fig. 6, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body) comprises: 
calculating a first angular component (Leung, Section V.A, “the rotation angle θ1 are extracted”, “The rotation angle θ1 is multiplied by the rotation direction, and is then input into a rotational matrix to rotate the previous frame’s polar-body position by θ1 . O is subtracted from the polar-body position in the previous frame P(i − 1) to find the polar-body vector p(i − 1), which is then multiplied by a rotation matrix with value θ1 to determine the current frame’s p(i)”) in a focal plane of the image (Leung, Fig. 1, embryo in image plane) between a base line and a line connecting centre points of the first (Leung, Fig. 6, image c, O is the center of the cytoplasm) and second elliptical features (Leung, Section V.A, “If sufficient polar-body binary information is found in pbROI, P is updated to be centered at the centroid of the polar-body binary contour”); and 
calculating a second angular component (Leung, Section V.B, “angle of the polar-body θ2 , relative to the target orientation”) relative to the focal plane (Leung, Fig. 1, embryo in image plane) from a calculated distance in the focal plane between the centre points of the first and second elliptical features (Leung, Section III.C, “the distance between the polar body and O”, O is the center of the cytoplasm) and calculated radii of the first and second elliptical features (Leung, Section III.C , “Based on the cytoplasm radius R, and the distance between the polar body and O, the difference is used to measure the length of the polar body, α that is present in the image plane”).  

Regarding claim 3, the combination of Leung in view of Sakata discloses the automated method of any preceding claim 1 (Leung, Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) wherein step ii) (Leung, Fig. 6, image c shows segmentation of the cytoplasm and polar body, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body) comprises applying a weighted filter to the acquired image to reduce noise in the image (Leung, Section III.A, “A morphological close operation (dilation and erosion of the binary image) is performed to remove noise and small particles that may be present in the image”).  

Regarding claim 6, the combination of Leung in view of Sakata discloses the automated method of any preceding claim 1 (Leung, Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) wherein a position of the polar body (Leung, Section III.B, “polar body’s position is computed by finding the contours of the remained binary objects”) above or below a focal plane of the image (Leung, Fig. 1, mouse embryo with polar body can be either out of plane or in plane) is determined according to an intensity of the second elliptical feature (Leung, Fig. 6, the polar body or smaller circle is the second elliptical feature) relative to a threshold intensity (Leung, Section III., “Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”) .

Regarding claim 7, the combination of Leung in view of Sakata discloses the automated method of claim 6 (Leung, Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) wherein the polar body (Leung, Section III.B, “polar body’s position is computed by finding the contours of the remained binary objects”) is determined to be above the focal plane (Leung, Fig. 1, image b, mouse embryo with polar body is in the image plane) if the intensity of the second elliptical feature is below the threshold intensity (Leung, Section III.B, “Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”, if the intensity is lower than 30 pixels then it is the polar body which means the polar body is in the image plane) and below the focal plane (Leung, Fig. 1, image a, mouse embryo with polar body is out of the image plane) if the intensity of the second elliptical feature is above the threshold intensity (Leung, Section III.B, “Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”, if the intensity is higher than 30 pixels then it is the cytoplasm which means the polar body is not in the image plane).

Regarding claim 8, Leung discloses a system for detecting and orienting an oocyte (Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) prior to intra-cytoplasmic sperm injection (Fig. 1, “Polar body of an oocyte/embryo must be properly oriented for applications such as ICSI and PGD polar-body biopsy”), the system configured to: 
acquire an image of the oocyte (Fig. 2, the cell manipulation system has a camera, Fig. 1, image of oocyte); 
define first and second elliptical features in the image (Fig. 6, image c shows segmentation of the cytoplasm and polar body, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body) based on edges detected in the image (Section III.B, Polar-Body Detection, “In order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges. Each binary object’s contour width is computed by finding the two contour points of the binary object that produce the maximum Euclidean norm value. Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body); 
calculate an orientation of the second elliptical feature relative to the first elliptical feature (Section III.B, Polar-Body Detection, “polar body’s position is computed by finding the contours of the remained binary object” and “in order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges”, Fig. 6, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body); 
output a relative orientation of a polar body of the oocyte (Section V.B, “The angle of the polar-body θ2 , relative to the target orientation (e.g., 3 o’clock position) is input into a potential difference (PD) controller to visually servo the linear stage for in-plane rotation (see Fig. 4)” and “The controller’s output d is capped at a maximum threshold of 5 μm/s and a minimum threshold of −5 μm/s”, d is equation 4 which has the angle of the polar-body θ2) based on the orientation of the second elliptical feature relative to the first elliptical feature (Section III.B, Polar-Body Detection, “polar body’s position is computed by finding the contours of the remained binary object” and “in order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges”, Fig. 6, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body, the initial orientation of the cytoplasm and polar body is used to find the angle of the polar body relative to the target orientation);
calculate rotations required to reposition the polar body of the oocyte in a predetermined orientation (Fig. 9, “Polar body being tracked and rotated clockwise to the 3 o’clock orientation.”, Section V.B, Visual Servo Control, 3 o’clock orientation is the predetermined orientation).

Leung does not explicitly disclose introduce a first suction holder along a first axis to hold the oocyte, rotate the first suction holder to reorient the oocyte around the first axis, introduce a second suction holder along a second axis transverse to the first axis to hold the oocyte, release the first suction holder from the oocyte, and rotate the second suction holder to reorient the oocyte around the second axis.
However, Sakata teaches introduce a first suction holder along a first axis (para. 0023, “pipette holder 50 includes at least one (in this embodiment, for example, one) holding pipette 92) to hold the oocyte (para. 0017, “In FIG. 1, on a stage device 26 of the inverted microscope device 20, a petri dish 90 (also referred to as petri dish) holding an oocyte O which is a cell to be manipulated by micro-insemination is placed”), rotate the first suction holder to reorient the oocyte around the first axis (para. 0042, “the pipette holder 50 for holding the holding and injection pipettes 92 and 94 is attached to the single micromanipulator device 30”, para” 0021, “The micromanipulator device 30 includes a connecting portion 32 which is a portion to which the pipette holder 50 is connected, a translational moving portion 34 for cooperatively driving the connecting portion 32 in the direction of six degrees of freedom, and a rotational moving portion 36 There is. The translational movement unit 34 includes an electric manipulator for driving the connection unit 32 and the rotational movement unit 36 in the X-axis, Y-axis, and Z-axis directions with a predetermined stroke as appropriate. In addition, the rotational movement unit 36 is a motorized manipulator for rotationally driving the connection unit 32 in a direction around an axis parallel to the Z axis (refer to arrow A in FIG. 1), and a direction around an axis parallel to the connection unit 32 It has an electric manipulator for driving (see arrow B in FIG. 1). The configuration of the micromanipulator device 30 can be changed as appropriate. For example, the driving direction of the pipette holder 50 may be 5 degrees of freedom or less. Further, the driving (positioning) in a part of the six degrees of freedom may be performed manually instead of using the electric manipulator.”, para. 0046, “the holding and injection pipettes 92 and 94 are positioned with respect to the oocyte O by the micromanipulator device 30”, the micromanipulator 30 which holds the pipette 92 can rotate the pipette 92 on the first axis since it has six degrees of freedom which also drives the oocyte, Leung already discloses using a pipette to reorient the oocyte in Section I, para. 6, “The system uses a standard holding micropipette to generate a fluidic flow to rotate the polar body from an out-of-plane position to an in-plane position, and then to rotate the polar body to a desired orientation in the image plane.”), introduce a second suction holder along a second axis transverse to the first axis to hold the oocyte (para. 0023, “a holding member 54 for holding one injection pipette 94”, in Fig. 8, the tip of the pipette 92 and pipette 94 that is contact with the cell are along a first and second axis that are transverse to each other), release the first suction holder from the oocyte (para. 0077, “after the fixing of the cells 100 is completed, the pressure control unit 45 sets the driving speed Vp of the suction pump 29 to 0 at time t 3 shown in FIG. 9. That is, the position of the interface 55 a (see FIG. 13) of the oil 55 filled in the internal space of the first pipette 25 is fixed and the internal pressure of the first pipette 25 is maintained constant. In this way, since the suction pump 29 is driven so that the internal pressure of the first pipette 25 becomes constant, the fixed state of the cell 100 is maintained”), and rotate the second suction holder to reorient the oocyte around the second axis (para. 0042, “the pipette holder 50 for holding the holding and injection pipettes 92 and 94 is attached to the single micromanipulator device 30”, para” 0021, “The micromanipulator device 30 includes a connecting portion 32 which is a portion to which the pipette holder 50 is connected, a translational moving portion 34 for cooperatively driving the connecting portion 32 in the direction of six degrees of freedom, and a rotational moving portion 36 There is. The translational movement unit 34 includes an electric manipulator for driving the connection unit 32 and the rotational movement unit 36 in the X-axis, Y-axis, and Z-axis directions with a predetermined stroke as appropriate. In addition, the rotational movement unit 36 is a motorized manipulator for rotationally driving the connection unit 32 in a direction around an axis parallel to the Z axis (refer to arrow A in FIG. 1), and a direction around an axis parallel to the connection unit 32 It has an electric manipulator for driving (see arrow B in FIG. 1). The configuration of the micromanipulator device 30 can be changed as appropriate. For example, the driving direction of the pipette holder 50 may be 5 degrees of freedom or less. Further, the driving (positioning) in a part of the six degrees of freedom may be performed manually instead of using the electric manipulator.”, para. 0046, “the holding and injection pipettes 92 and 94 are positioned with respect to the oocyte O by the micromanipulator device 30”, the micromanipulator 30 which holds the pipette 94 can rotate the pipette 94 on the second axis since it has six degrees of freedom which also drives the oocyte, Leung already discloses using a pipette to reorient the oocyte in Section I, para. 6, “The system uses a standard holding micropipette to generate a fluidic flow to rotate the polar body from an out-of-plane position to an in-plane position, and then to rotate the polar body to a desired orientation in the image plane.).
Leung and Sakata are both considered to be analogous to the claimed invention because they are in the same field of cell image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Leung to incorporate the teachings of Sakata of orienting the oocyte using first and second suction holder. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the deformation of the oocyte O can be suppressed and damage to the oocyte O is less (Sakata, para. 0054).

Regarding claim 9, the combination of Leung in view of Sakata discloses the system of claim 8 (Leung, Fig. 4, Control architecture of the system) further configured to: 
calculate a first angular component (Leung, Section V.A, “the rotation angle θ1 are extracted”, “The rotation angle θ1 is multiplied by the rotation direction, and is then input into a rotational matrix to rotate the previous frame’s polar-body position by θ1 . O is subtracted from the polar-body position in the previous frame P(i − 1) to find the polar-body vector p(i − 1), which is then multiplied by a rotation matrix with value θ1 to determine the current frame’s p(i)”) in a focal plane of the image (Leung, Fig. 1, embryo in image plane) between a base line and a line connecting centre points of the first (Leung, Fig. 6, image c, O is the center of the cytoplasm) and second elliptical features (Leung, Section V.A, “If sufficient polar-body binary information is found in pbROI, P is updated to be centered at the centroid of the polar-body binary contour”); and 
calculate a second angular component (Leung, Section V.B, “angle of the polar-body θ2 , relative to the target orientation”) relative to the focal plane (Leung, Fig. 1, embryo in image plane) from a calculated distance in the focal plane between the centre points of the first and second elliptical features (Leung, Section III.C, “the distance between the polar body and O”, O is the center of the cytoplasm) and calculated radii of the first and second elliptical features (Leung, Section III.C , “Based on the cytoplasm radius R, and the distance between the polar body and O, the difference is used to measure the length of the polar body, α that is present in the image plane”).

Regarding claim 10, the combination of Leung in view of Sakata discloses the system of claim 8 (Leung, Fig. 4, Control architecture of the system) or claim 9 further configured to apply a weighted filter to the acquired image to reduce noise in the image (Leung, Section III.A, “A morphological close operation (dilation and erosion of the binary image) is performed to remove noise and small particles that may be present in the image”).

Regarding claim 12, the combination of Leung in view of Sakata discloses the system of any one of claims 8 to 11 claim 8 (Leung, Fig. 4, Control architecture of the system) wherein the system is configured to determine a position of the polar body (Leung, Section III.B, “polar body’s position is computed by finding the contours of the remained binary objects”) to be above or below a focal plane of the image (Leung, Fig. 1, mouse embryo with polar body can be either out of plane or in plane) according to an intensity of the second elliptical feature (Leung, Fig. 6, the polar body or smaller circle is the second elliptical feature) relative to a threshold intensity (Leung, Section III.B, “Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”).

Regarding claim 13, the combination of Leung in view of Sakata discloses the system of claim 12 wherein the polar body (Leung, Section III.B, “polar body’s position is computed by finding the contours of the remained binary objects”) is determined to be above the focal plane (Leung, Fig. 1, image b, mouse embryo with polar body is in the image plane) if the intensity of the second elliptical feature is below the threshold intensity (Leung, Section III.B, “Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”, if the intensity is lower than 30 pixels then it is the polar body which means the polar body is in the image plane) and below the focal plane (Leung, Fig. 1, image a, mouse embryo with polar body is out of the image plane) if the intensity of the second elliptical feature is above the threshold intensity (Leung, Section III.B, “Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”, if the intensity is higher than 30 pixels then it is the cytoplasm which means the polar body is not in the image plane).

Regarding claim 15, Leung discloses a non-transitory computer-readable medium (Section II.A, “A host computer controls all motion control devices (X–Y motorized stage, micromanipulator, and linear stage) and processes images in real time (30 Hz)”, it is implicit that the computer has a memory to process the images) comprising a computer program (Section I, paragraph 6, “A robust polar-body recognition algorithm, which is capable of determining whether the polar body is present in the image plane of the microscope (in plane) or on a different plane/depth from the image plane (out of plane), was developed”, the robust polar-body recognition algorithm is the computer program) recorded thereon comprising instructions for causing a computer (Section II.A, “A host computer controls all motion control devices (X–Y motorized stage, micromanipulator, and linear stage) and processes images in real time (30 Hz)”) to perform an automated method (Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) when the instructions are executed by the computer, wherein the instructions configure the computer to: 
detect an orientation of an oocyte (Section I, paragraph 6, “the system was applied to the positioning and orientation of the polar body of mouse oocytes/embryos”) by: 
acquiring an image of the oocyte (Fig. 2, the cell manipulation system has a camera, Fig. 1, image of oocyte);
defining first and second elliptical features in the image (Fig. 6, image c shows segmentation of the cytoplasm and polar body, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body) based on edges detected in the image (Section III.B, Polar-Body Detection, “In order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges. Each binary object’s contour width is computed by finding the two contour points of the binary object that produce the maximum Euclidean norm value. Experimentally, the width of a polar body is always lower than 30 pixels, verified through off-line measurements on many mouse embryos. On the other hand, cytoplasm edge binary objects generally have widths much higher than 30 pixels. This experimental knowledge provides a useful cue/threshold for identifying the polar body.”, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body); 
calculating an orientation of the second elliptical feature relative to the first elliptical feature (Section III.B, Polar-Body Detection, “polar body’s position is computed by finding the contours of the remained binary object” and “in order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges”, Fig. 6, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body); and 
outputting a relative orientation of a polar body of the oocyte (Section V.B, “The angle of the polar-body θ2 , relative to the target orientation (e.g., 3 o’clock position) is input into a potential difference (PD) controller to visually servo the linear stage for in-plane rotation (see Fig. 4)” and “The controller’s output d is capped at a maximum threshold of 5 μm/s and a minimum threshold of −5 μm/s”, d is equation 4 which has the angle of the polar-body θ2) based on the orientation of the second elliptical feature relative to the first elliptical feature (Section III.B, Polar-Body Detection, “polar body’s position is computed by finding the contours of the remained binary object” and “in order to correctly find the polar body, the width of each contour is extracted to distinguish the polar body from potential cytoplasm edges”, Fig. 6, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body, the initial orientation of the cytoplasm and polar body is used to find the angle of the polar body relative to the target orientation).
automatically orienting the oocyte (Section I, paragraph 6, “The system provides a noncontact, noninvasive, and highly reproducible approach for automatically rotating cellular structures in three dimensions”) prior to intra-cytoplasmic sperm injection (Fig. 1, “Polar body of an oocyte/embryo must be properly oriented for applications such as ICSI and PGD polar-body biopsy”), the orienting comprising steps of: 
v.        calculating rotations required to reposition the polar body of the oocyte in a predetermined orientation (Fig. 9, “Polar body being tracked and rotated clockwise to the 3 o’clock orientation.”, Section V.B, Visual Servo Control, 3 o’clock orientation is the predetermined orientation).

Leung does not explicitly disclose the orienting comprising steps of:
introducing a first suction holder along a first axis to hold the oocyte;
rotating the first suction holder to reorient the oocyte around the first axis; 
introducing a second suction holder along a second axis transverse to the first axis to hold the oocyte; 
releasing the first suction holder from the oocyte; and 
rotating the second suction holder to reorient the oocyte around the second axis.

However, Sakata teaches 
vi)        introducing a first suction holder along a first axis (para. 0023, “pipette holder 50 includes at least one (in this embodiment, for example, one) holding pipette 92) to hold the oocyte (para. 0017, “In FIG. 1, on a stage device 26 of the inverted microscope device 20, a petri dish 90 (also referred to as petri dish) holding an oocyte O which is a cell to be manipulated by micro-insemination is placed”);
rotating the first suction holder to reorient the oocyte around the first axis (para. 0042, “the pipette holder 50 for holding the holding and injection pipettes 92 and 94 is attached to the single micromanipulator device 30”, para” 0021, “The micromanipulator device 30 includes a connecting portion 32 which is a portion to which the pipette holder 50 is connected, a translational moving portion 34 for cooperatively driving the connecting portion 32 in the direction of six degrees of freedom, and a rotational moving portion 36 There is. The translational movement unit 34 includes an electric manipulator for driving the connection unit 32 and the rotational movement unit 36 in the X-axis, Y-axis, and Z-axis directions with a predetermined stroke as appropriate. In addition, the rotational movement unit 36 is a motorized manipulator for rotationally driving the connection unit 32 in a direction around an axis parallel to the Z axis (refer to arrow A in FIG. 1), and a direction around an axis parallel to the connection unit 32 It has an electric manipulator for driving (see arrow B in FIG. 1). The configuration of the micromanipulator device 30 can be changed as appropriate. For example, the driving direction of the pipette holder 50 may be 5 degrees of freedom or less. Further, the driving (positioning) in a part of the six degrees of freedom may be performed manually instead of using the electric manipulator.”, para. 0046, “the holding and injection pipettes 92 and 94 are positioned with respect to the oocyte O by the micromanipulator device 30”, the micromanipulator 30 which holds the pipette 92 can rotate the pipette 92 on the first axis since it has six degrees of freedom which also drives the oocyte, Leung already discloses using a pipette to reorient the oocyte in Section I, para. 6, “The system uses a standard holding micropipette to generate a fluidic flow to rotate the polar body from an out-of-plane position to an in-plane position, and then to rotate the polar body to a desired orientation in the image plane.”); 
introducing a second suction holder along a second axis transverse to the first axis to hold the oocyte (para. 0023, “a holding member 54 for holding one injection pipette 94”, in Fig. 8, the tip of the pipette 92 and pipette 94 that is contact with the cell are along a first and second axis that are transverse to each other); 
releasing the first suction holder from the oocyte (para. 0043, “The injector device (not shown) performs air control of the holding and injection pipettes 92 and 94, for example, according to the operation of the various buttons 42b. For example, when the holding pipette 92 holds (holds) the oocyte O, the air is aspirated, and when the oocyte O is released (released), the aspiration of the air is stopped or the air is delivered.”); and 
rotating the second suction holder to reorient the oocyte around the second axis (para. 0042, “the pipette holder 50 for holding the holding and injection pipettes 92 and 94 is attached to the single micromanipulator device 30”, para” 0021, “The micromanipulator device 30 includes a connecting portion 32 which is a portion to which the pipette holder 50 is connected, a translational moving portion 34 for cooperatively driving the connecting portion 32 in the direction of six degrees of freedom, and a rotational moving portion 36 There is. The translational movement unit 34 includes an electric manipulator for driving the connection unit 32 and the rotational movement unit 36 in the X-axis, Y-axis, and Z-axis directions with a predetermined stroke as appropriate. In addition, the rotational movement unit 36 is a motorized manipulator for rotationally driving the connection unit 32 in a direction around an axis parallel to the Z axis (refer to arrow A in FIG. 1), and a direction around an axis parallel to the connection unit 32 It has an electric manipulator for driving (see arrow B in FIG. 1). The configuration of the micromanipulator device 30 can be changed as appropriate. For example, the driving direction of the pipette holder 50 may be 5 degrees of freedom or less. Further, the driving (positioning) in a part of the six degrees of freedom may be performed manually instead of using the electric manipulator.”, para. 0046, “the holding and injection pipettes 92 and 94 are positioned with respect to the oocyte O by the micromanipulator device 30”, the micromanipulator 30 which holds the pipette 94 can rotate the pipette 94 on the second axis since it has six degrees of freedom which also drives the oocyte, Leung already discloses using a pipette to reorient the oocyte in Section I, para. 6, “The system uses a standard holding micropipette to generate a fluidic flow to rotate the polar body from an out-of-plane position to an in-plane position, and then to rotate the polar body to a desired orientation in the image plane.).

Leung and Sakata are both considered to be analogous to the claimed invention because they are in the same field of cell image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium as taught by Leung to incorporate the teachings of Sakata of orienting the oocyte using first and second suction holder. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the deformation of the oocyte O can be suppressed and damage to the oocyte O is less (Sakata, para. 0054).

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Sakata in further view of Chen et al. "A Cell Polar Body Positioning Method based on SVM Classification", December 2014 (cited by applicant in previous IDS), hereinafter referred to as Chen.

Regarding claim 4, the combination of Leung in view of Sakata discloses the automated method of any preceding claim 1 (Leung, Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) wherein step ii) (Leung, Fig. 6, image c shows segmentation of the cytoplasm and polar body).

Leung does not explicitly disclose employing a circular or elliptical Hough transform to the acquired image to define the first and second elliptical features.
	However, Chen teaches employing a circular or elliptical Hough transform  to the acquired image to define the first and second elliptical features (Section III.B, Obtaining Center Point and Radius of the Cytoplasm, “The polar body exists between the cytoplasm and the zona pellucida. We can search the polar body on the outer contour of the cytoplasm. Thus we need to know the center point and radius of the cytoplasm. We fit the approximate circle by using Hough transform for the contour of the cytoplasm, obtaining the radius of the cytoplasm and the coordinate of the center point”, the cytoplasm is the first elliptical feature and the polar body is the second elliptical feature).
Leung and Chen are both considered to be analogous to the claimed invention because they are in the same field of cell image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Leung to incorporate the teachings of Chen of employing a circular or elliptical Hough transform to the acquired image to define the first and second elliptical features. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because Chen’s experimental results illustrate that Chen’s method has a higher accuracy and can detect more types of cells than other methods (Chen, Section IV, Experiments and Results).

Regarding claim 5, the combination of Leung in view of Sakata discloses the automated method of any preceding claim 1 (Leung, Abstract, “This paper reports a system that tracks the polar body of mouse embryos in real time and controls multiple motion control devices to conduct automated 3-D rotational control of mouse embryos”) wherein step ii) (Leung, Fig. 6, image c shows segmentation of the cytoplasm and polar body, the first elliptical feature is the cytoplasm and the second elliptical feature is the polar body).

Leung does not explicitly disclose computing image gradients across the image, calculating a gradient magnitude across the image, and applying the circular or elliptical Hough transform to pixels in the image having a gradient magnitude above a threshold value.
	However, Chen teaches computing image gradients across the image (Section II, Feature Selection and Feature Extraction, “Gradient computation. The first step is to ensure normalized color and gamma values, the computation of the gradient value can obtain the contour information of images”), calculating a gradient magnitude across the image (Section II, Feature Selection and Feature Extraction, “Creating the orientation histograms. We divide the image into many cells. Each pixel within the cell casts a weighted vote for a histogram channel in the gradient computation. For each cell image, gradient distribution will be divided into many channels. Then the cell descriptor can be obtained by calculating the gradient histogram of all channels”), and applying the circular or elliptical Hough transform (Section III.B, Obtaining Center Point and Radius of the Cytoplasm, “The polar body exists between the cytoplasm and the zona pellucida. We can search the polar body on the outer contour of the cytoplasm. Thus we need to know the center point and radius of the cytoplasm. We fit the approximate circle by using Hough transform for the contour of the cytoplasm, obtaining the radius of the cytoplasm and the coordinate of the center point”, the cytoplasm is the first elliptical feature and the polar body is the second elliptical feature) to pixels in the image having a gradient magnitude above a threshold value (Section II, Feature Selection and Feature Extraction, “Grouping cells together into larger blocks and block normalization. Several cells consist of a block. All descriptors of cells within a block combine the descriptors of block. All the descriptors of blocks combine the descriptors of image”, Fig. 2 shows the difference between the histogram of polar body regions and non-polar body regions, Section III, “we use the image threshold to detect the polar body”).
Leung and Chen are both considered to be analogous to the claimed invention because they are in the same field of cell image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Leung to incorporate the teachings of Chen of computing image gradients across the image, calculating a gradient magnitude across the image, and applying the circular or elliptical Hough transform to pixels in the image having a gradient magnitude above a threshold value. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because computing the gradient is a relatively simple
method and the computational complexity can be reduced (Chen, Section II, Feature Selection and Feature Extraction).

Regarding claim 11, the combination of Leung in view of Sakata discloses the system of any one of claims 8 to 10 claim 8 (Leung, Fig. 4, Control architecture of the system).

Leung does not explicitly disclose employ a circular of elliptical Hough transform to the acquired image to define the first and second elliptical features.
	However, Chen teaches employ a circular of elliptical Hough transform to the acquired image to define the first and second elliptical features (Section III.B, Obtaining Center Point and Radius of the Cytoplasm, “The polar body exists between the cytoplasm and the zona pellucida. We can search the polar body on the outer contour of the cytoplasm. Thus we need to know the center point and radius of the cytoplasm. We fit the approximate circle by using Hough transform for the contour of the cytoplasm, obtaining the radius of the cytoplasm and the coordinate of the center point”, the cytoplasm is the first elliptical feature and the polar body is the second elliptical feature).
Leung and Chen are both considered to be analogous to the claimed invention because they are in the same field of cell image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Leung to incorporate the teachings of Chen to employ a circular of elliptical Hough transform to the acquired image to define the first and second elliptical features. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because Chen’s experimental results illustrate that Chen’s method has a higher accuracy and can detect more types of cells than other methods (Chen, Section IV, Experiments and Results).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663